10/18/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0495



                             No. DA 20-0495

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JESSE JAMES FINLEY,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion to supplement the

record, and good cause appearing,

     IT IS HEREBY ORDERED that the following transcripts shall be

prepared and placed in the file of this Court in this cause on or before

November 1, 2021:

           11-02-11    Combined Revocation and Sentencing Hearing


     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     October 18 2021